o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil the honorable charles e grassley united_states senator first avenue ne suite cedar rapids ia dear senator grassley cc ita b04 conex-109048-10 this letter responds to your enquiry dated date on behalf of your constituent ------------------------ she asked whether her home purchase qualifies for the long-time resident homebuyer credit --------------- stated that she and her husband owned and used a home for years before a flood destroyed the home in --------------- also stated that after living in temporary shelter provided by fema she and her husband purchased a replacement residence because --------------- does not indicate when she and her husband bought their new home we cannot determine whether the purchase qualifies for the homebuyer credit however we can provide general information about the homebuyer credit generally sec_36 of the internal_revenue_code provides a refundable tax_credit to certain first-time homebuyers and long-time residents for the purchase of a principal_residence the amount of the credit is percent of the purchase_price of the residence up to a maximum credit of dollar_figure for first-time homebuyers or up to a maximum credit of dollar_figure for long-time residents for purchases after date sec_36 provides that married taxpayers can take a dollar_figure long-time resident homebuyer credit if they owned and used the same home as their principal_residence for any five-consecutive-year period during the eight-year period ending on the date of the purchase of the new home to qualify to take the dollar_figure credit taxpayers must complete the purchase of a home either before date or before date if the taxpayers enter into a binding conex-109048-10 contract before date to purchase the home before date if -------------------------- purchased their new home within these timeframes they might qualify to take the dollar_figure long-time resident homebuyer credit i hope this information is helpful if you have any questions please contact ---------------- -------------------- at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting
